DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 03/11/2022 is acknowledged.

Claims 11-20 are cancelled by the applicant from further consideration as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claim Objections



Claims 5 and 28 are objected to because of the following informalities:  
Claim 5 line 2 and claim 28 line 2 recite the unit “g/cm3” which appears to have a typographical error and should be “g/cm3”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "a form" in the last line.  This is indefinite because it is not clear if “a form” in the last line is the same or different from the “a form” in the first line.
Examiner is treating the “a form” in the last line to be the same “form” as the first line, and suggests to amend the claim to either i) change “a form” in the last line to “the form”; or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 22-28 are rejected due to their dependency on claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP-2015-231927-A, with reference to the machine translation)(“Hara” hereinafter), as evidenced by Engineering Toolbox (Solubility of Air in Water)(“Toolbox” hereinafter) with respect to claim 1.

Regarding claim 1, Hara teaches a method for treating concrete (see Hara at [0008] teaching a method for producing a hardened cement product obtained by kneading cement, a cement hardened material, and water, and see Hara at [0010] teaching the cement hardened body referred to in the present disclosure is a general term for a cement paste, a cement mortar, and a hardened body of cement concrete),
prior to use within a mold (see Hara at [0024] line 210 teaching filled in a mold), 
the method comprising:
mixing a nanobubble-infused liquid into a dry concrete mix to form an infused wet concrete (see Hara at [0008] teaching a method for producing a hardened cement product obtained by kneading cement, a cement hardened material, and water, also see Hara at [0011] teaching the nanobubble water used in the present disclosure contains a large number of fine particles of gas, and see Hara at [0024] teaching calcium aluminate… and sekkou were mixed… to prepare a cement hardened material… calcium aluminosilicate was also prepared in the same manner… cement composition composed of cement and the cement hardened material… further… fine aggregate and water are used… for kneading water, tap water was used in the nanobubble generator), wherein water is taken to meet the claimed liquid and the nanobubble water is taken to meet the claimed nanobubble-infused liquid.  One of ordinary skill would appreciate that a wet concrete is obtained, 
where the nanobubble-infused liquid includes a concentration of nanobubbles of a gas at least 25% more than a natural concentration of nanobubbles of the gas within a natural state of the liquid (see Hara at [0008] teaching water containing 0.5 to 20 vol% of nanobubbles, also see Hara at [0011] teaching the nanobubble water used in the present disclosure contains a large number of fine particles of gas, and see Hara at [0024], lines 212-214 teaching for the kneading water, tap water was used in the nanobubble generator, and nanobubble water containing 0.5 to 20 vol% if nanobubbles).
One of ordinary skill in the art would appreciate that the air solubility in water at about 25o C and about 138 kPa is about 0.04 vol air/vol water as evidenced by Toolbox (see Toolbox at page 3, Air Solubility in Water graph, x-axis: air solubility (v-air/v-water) and y-axis: temperature (deg C).  Thus, the concentration 0.5 to 20 vol% of nanobubble gas taught by Hara meets the claimed range of at least 25% more than a natural concentration of nanobubbles of the gas within a natural state of the liquid because the natural concentration of air/gas in water is 0.04 vol air/vol water, or the at least 25% more is 0.05 (0.04 x 1.25).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I); and 
delivering the infused wet concrete to the mold to form a molded product (see Hara at [0024], line 210 teaching filled in a mold).  It would have been obvious to one of ordinary skill that that wet concrete with nanobubble water of Hara is delivered to a mold to form a molded product.

Regarding claim 2, Hara teaches the limitations as applied to claim 1 above, and Hara further teaches including the step of deliberately infusing the natural state of the liquid with the gas to form the nanobubble-infused liquid (see Hara at [0024], lines 212-214 teaching for the kneading water, tap water was used in the nanobubble generator, and nanobubble water containing 0.5 to 20 vol% if nanobubbles, and see Hara at [0011] teaching the nanobubble water production apparatus is not particularly limited). 

Regarding claims 9 and 10, Hara teaches the limitations as applied to claims 1-2 and 1, respectively above, and as mentioned Hara teaches kneading water, tap water was used in the nanobubble generator, and nanobubble water containing 0.5 to 20 vol% of nanobubbles of 500 nm or less (see Hara at [0024]).  The nanobubbles of 500 nm or less overlaps with the claimed wherein the step of deliberately infusing the natural state of the liquid with the gas to form the nanobubble-infused liquid includes generating a majority of nanobubbles having a size of less than 200 nm (claim 9); and herein in the step of mixing the nanobubble-infused liquid into a dry concrete mix to form an infused wet concrete the nanobubble- infused liquid includes a majority of nanobubbles having a size of less than 20 nm (claim 10).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Welker et al. (US 2017/0341988 A1)(“Welker” hereinafter), as evidenced by Brubaker (What is the Density of CO2?)(“Brubaker” hereinafter) and Engineering Toolbox (Solubility of Gases in Water vs. Temperature)(“Engineer” hereinafter) with respect to claim 4.

Regarding claim 3, Hara teaches the limitations as applied to claim 1 above, and as mentioned Hara teaches a method for producing a hardened cement product obtained by a kneading cement… and water containing… nanobubbles (see Hara at [0008]).  Thus, Hara teaches the claimed wherein the liquid is water.
Furthermore, Hara teaches the nanobubble water production apparatus is not particularly limited… as a preparation method, it is desirable to first add a predetermined amount of admixture to the kneading water and then introduce fine bubbles with a nanobubble generator (see Hara at [0011]).  One of ordinary skill in the art would appreciate that there is gas inside the bubbles and it is obvious that the gas is air.
However, Hara does not explicitly teach wherein the gas is carbon dioxide.
Like Hara, Welker teaches a method for producing a hardened cement product with water that contains bubbles (see Welker at [0010] teaching a foam generator that generates a plurality of disposable foam vessels (or bubbles) from a polymer based solution mixed with water and captured carbon dioxide from the atmosphere… the plurality of disposable foam vessels contains an amount of carbon dioxide… the plurality of disposable foam vessels is mixed in a cementitious material… during the curing process of the cementitious material, the plurality of disposable foam vessels dissipates allowing for a timely release of CO2 to chemically react with the surrounding cementitious material… the irreversible chemistry change permanently disposes of the carbon dioxide).  The carbon dioxide is taken to meet the claimed wherein the gas is carbon dioxide.
Welker further teaches that in a preferred embodiment, no minimum percentage of carbon dioxide required (see Welker at [0033])… any foam generator known in the art may be employed (see Welker at [0033]).
Moreover, Welker teaches that there is a need in the art for a system and method for disposing of carbon dioxide in a predictable, controlled, and repeatable manner that permanently removes carbon dioxide from the atmosphere (see Welker at [0009])… and, in a preferred embodiment, the plurality of disposable foam vessels is designed to dispose of carbon dioxide in any wet cast concrete application… the controlled release of carbon dioxide into wet cast concrete enables the carbon dioxide to be consumed in the chemical reaction… the cement acts as a natural sink for the carbon dioxide… the carbon dioxide is compartmentalized, engages in the chemistry of the curing concrete mix, and permanently becomes part of the final product… as the carbon dioxide is released in a controlled, timely manner, the carbon dioxide is converted to calcium carbonate, resulting in enhanced properties of the concrete (see Welker at [0044]).
As such, one of ordinary skill in the art would appreciate that Welker teaches the compartmentalization/encapsulation of carbon dioxide in foams/bubbles in water mixed in a cementitious material so as to enable the carbon dioxide gas to engage in the chemistry of the curing concrete mix and permanently become part of the final product resulting in enhanced properties of the concrete and at the same time permanently remove carbon dioxide from the atmosphere, and seek those advantages by replacing the air in the bubbles in Hara with carbon dioxide.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the air in the bubbles of Hara with carbon dioxide as taught by Welker so as to enable the carbon dioxide gas to engage in the chemistry of the curing concrete mix and permanently become part of the final product resulting in enhanced properties of the concrete and at the same time permanently remove carbon dioxide from the atmosphere



















Regarding claim 4, Hara teaches the limitations as applied to claims 1 and 3 above, and as mentioned Hara teaches kneading water, tap water was used in the nanobubble generator, and nanobubble water containing 0.5 to 20 vol% of nanobubbles (see Hara at [0024]), and Welker teaches that in a preferred embodiment, no minimum percentage of carbon dioxide required (see Welker at [0033])… any foam generator known in the art may be employed (see Welker at [0033]).
Carbon dioxide density is 0.001977 g/mL (or 1.977 kg/m3) as evidenced by Brubaker (see Brubaker at page 2, paragraph 2).  The water density is 1 kg/m3.
The solubility of carbon dioxide in water at about 25o C is about 1.5 g CO2 per kg water (or 0.0015kg CO2/kg H2O) as evidenced by Engineer (see Engineer at page 3, top graph, x-axis: water temperature (deg C), y-axis: solubility (g gas per kg water)).
Based on the information above, one of ordinary skill in the art would be able to determine that the vol % (natural concentration) of carbon dioxide within water prior to infusion is 0.076 vol%, based on the calculation below:
 ((0.0015kg CO2 / kg H2O) x (1 kg H2O / m3) ÷ (1.977 kg CO2 /m3)) x 100 = 0.076 vol%
Thus, Hara’s concentration teaching of 0.5 to 20 vol% of nanobubbles meets the claimed wherein the concentration of nanobubbles of carbon-dioxide is at least ten-times the natural concentration within the water prior to infusion because the at least ten-times times the natural concentration within the water is 0.76.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 	

Regarding claim 5, Hara in view of Welker teaches the limitations as applied to claims 1 and 3 above, and Hara in view of Welker further teaches wherein the concentration of nanobubbles of gas within the liquid reduces a density of the liquid to below 0.9 g/cm3 because the carbon dioxide nanobubble infused water taught by Hara as modified by Welker and claims 1-4 would appear to be substantially similar, so it is reasonably expected that the carbon dioxide nanobubble infused water taught by Hara as modified by Welker has the same properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and MPEP § 2112.01 I and II).
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Bauer (WO-2018058242 (A1))(“Bauer” hereinafter).

Regarding claim 6, Hara teaches the limitations as applied to claim 1 above, and as mentioned Hara teaches that the nanobubble water production apparatus is not particularly limited (see Hara at [0011]).  But, Hara did not explicitly teach further comprising the step of flowing the liquid through a nanobubble generator circuit including a nanobubble generator pump, a source of gas, and a storage tank to create a source of the nanobubble-infused liquid within the storage tank.
Like Hara, Bauer teaches a method for producing a hardened cement product with water that contains nanobubbles (see Bauer at [0007] teaching a method of producing concrete by using a nanobubble solution, such as a nanobubble water… by generating a nanobubble water and substituting this into the concrete production process, improvements to the resultant concrete are realized).
Bauer further teaches the nanobubble solution production apparatus 14 may be constructed in a variety of different embodiments to create or generate nanobubbles in a liquid or a liquid solution… the nanobubble solution production apparatus may include a nanobubble generator or any other type of nanobubble generator which is capable of providing nanobubbles in a liquid or liquid solution (see Bauer at [0041] and Fig. 1).  Bauer also teaches that the apparatus 14 may also include a pump 84 and a storage container 86 (see Bauer at [0052])… the treated liquid, now having a high concentration of nanobubbles, may be distributed to and stored in a storage container 86 (see Bauer at [0058]).  The nanobubble solution production apparatus 14 is taken to meet the claimed further comprising the step of flowing the liquid through a nanobubble generator circuit including a nanobubble generator pump, a source of gas, and a storage tank to create a source of the nanobubble-infused liquid within the storage tank, wherein the source of gas is air.
Additionally, this situation is being treated similar to “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07) because it would have been obvious to one of ordinary skill in the art to use the nanobubble solution production apparatus taught by Bauer in the method for producing a hardened cement product taught by Hara because it is available and suitable for its intended use, and the nanobubble water production apparatus taught by Hara is not particularly limited.
As such, one of ordinary skill in the art would appreciate that Bauer teaches a nanobubble solution production apparatus comprising a pump, a storage container, wherein the source of gas is air because it is available, suitable for its intended use in the method for producing a hardened cement product taught by Hara, and the nanobubble water production apparatus taught by Hara is not particularly limited.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the nanobubble solution production apparatus comprising a pump, a storage container, wherein the source of gas is air taught by Bauer in the method for producing a hardened cement product taught by Hara because it is available, suitable for its intended use, and the nanobubble water production apparatus taught by Hara is not particularly limited.

Regarding claim 7, Hara in view of Bauer teaches the limitations as applied to claims 1 and 6 above, and Bauer further teaches including the step of drawing the nanobubble-infused liquid within the storage tank through the nanobubble generator circuit to the nanobubble generator pump to further increase the concentration of nanobubbles within the nanobubble-infused liquid (see Bauer at [0058] teaching the treated liquid, now having a high concentration of nanobubbles, may be distributed to and stored… or directly delivered to apparatus for concrete production… in this embodiment, before distribution of the stored treated liquid, the stored liquid may be passed through the second nanobubble generator 82, for the generation of additional nanobubbles in the treated source liquid), thus meeting the claimed limitations.

Regarding claim 8, Hara in view of Bauer teaches the limitations as applied to claims 1, 6 and 7 above, and Bauer further teaches including the step of flowing the nanobubble-infused liquid within the storage tank around a baffle within the tank to create an extended flow path between an inflow port into the tank and an outflow port leading to the nanobubble generator pump (see Bauer at Fig. 7, also shown below, which is taken to meet the claimed baffle because Fig. 7 illustrates through arrows that there is an extended flow path between an inflow port into the tank and an outflow port, thus meeting the claimed limitations).

    PNG
    media_image1.png
    555
    699
    media_image1.png
    Greyscale


	
Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Bauer.

Regarding claim 21, Hara in view of Bauer teaches a method for treating concrete prior to use within a form, the method comprising: flowing a liquid through a nanobubble generator circuit including a nanobubble generator pump and a source of gas to create a nanobubble-infused liquid having a concentration of nanobubbles of a gas at least 25% more than a natural concentration of nanobubbles of the gas within a natural state of the liquid; storing the nanobubble-infused liquid within a storage tank; mixing the nanobubble-infused liquid from the storage tank into a dry concrete mix to form an infused wet concrete; and delivering the infused wet concrete for use in a form (please see claims 1 and 6 rejections or the combined teaching of Hara and Bauer, as it applies here).

Regarding claims 24 and 25, Hara in view of Bauer teaches the limitations as applied to claim 21, and claims 21 and 24 respectively above.   As mentioned Hara teaches kneading water, tap water was used in the nanobubble generator, and nanobubble water containing 0.5 to 20 vol% of nanobubbles of 500 nm or less (see Hara at [0024]).  The nanobubbles of 500 nm or less overlaps with the claimed wherein the step of deliberately infusing the natural state of the liquid with the gas to form the nanobubble-infused liquid includes generating a majority of nanobubbles having a size of less than 200 nm (claim 24); and herein in the step of mixing the nanobubble-infused liquid into a dry concrete mix to form an infused wet concrete the nanobubble- infused liquid includes a majority of nanobubbles having a size of less than 20 nm (claim 25).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 22-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Welker.

Regarding claims 22-23, Hara teaches the limitations as applied to claim 21 above, and see claims 1 and 3-5 rejections or the combined teaching of Hara and Welker, as it applies here.
Hara does not explicitly teach wherein the step of delivering the infused wet concrete includes delivery of the infused wet concrete to a pour-in-place process (claim 22); and wherein the step of delivering the infused wet concrete includes delivery of the infused wet concrete in a pre-cast concrete process (claim 23).
However, Welker teaches that as current best-practice know-how stands, when CO2 is introduced into the concrete manufacturing/mixing process, rapid adsorption of CO2 causes development of carbonic acid and excess heat, which leads to flash setting and less than desirable end product properties (see Welker at [0006]), and today’s current industry practices limit the use of CO2 with concrete applications primarily because in pre-cast concrete, for example, CO2 can only be introduced to the concrete after the concrete is made and placed… current cast-in-place applications (ready mix, on site) do not utilize sequestered CO2 injection since the CO2 reacts chemically to form carbonic acid which lowers the pH of the concrete… lowering the pH negatively affects the final properties of the concrete product (see Welker at [0008]).  Therefore, there is a need in the art for a system and method for disposing carbon dioxide in a predictable, controlled, and repeatable manner that permanently removes carbon dioxide from the atmosphere (see Welker at [0009]).
Welker further teaches hoppers… store materials such as cement, sand, rock and other aggregates, and supplemental cementitious materials… predetermined amounts of materials, including water, are controllably fed into mixer… of concrete truck… the generated plurality of disposable foam vessels is controllably sent through outlet… to mixer… to be mixed with the concrete (see Welker at [0038])… in a preferred embodiment, the plurality of disposable foam vessels is used with existing mix designs, products and infrastructure, including mix designs for pre-cast and transit mixtures– to be cast in place (see Welker at [0043]), wherein the use of the concrete truck and mix designs for… transit mixtures– to be cast in place is taken to meet the claimed pour-in place process of claim 22.
Additionally, Welker teaches that in other embodiments, a pre-cast concrete plant is employed (see Welker at [0042]), wherein a pre-cast concrete plant and mix designs for pre-cast mixtures is taken to meet the claimed pre-cast concrete process of claim 23.
As such, one of ordinary skill in the art would appreciate that Welker teaches the plurality of disposable foam vessels is used with existing mix designs, products and infrastructure, including mix designs for pre-cast and transit mixtures– to be cast in place because there is a need in the art for a system and method for disposing carbon dioxide in a predictable, controlled, and repeatable manner that permanently removes carbon dioxide from the atmosphere, and seek those advantages by using the hardened cement product taught by Hara to produce mix designs for pre-cast and transit mixtures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to produce mix designs for pre-cast and transit mixtures taught by Welker in the hardened cement product taught by Hara because there is a need in the art for a system and method for disposing carbon dioxide in a predictable, controlled, and repeatable manner that permanently removes carbon dioxide from the atmosphere.

Regarding claims 26-28, Hara teaches the limitations as applied to claim 21 above, and Hara in view of Welker teaches wherein the liquid is water and the gas is carbon dioxide (claim 26); wherein the concentration of nanobubbles of carbon-dioxide is at least ten-times the natural concentration within the water prior to infusion (claim 27); and wherein the concentration of nanobubbles of gas within the liquid reduces a density of the liquid to below 0.9 g/cm3 (claim 28) (please see claims 1 and 3-5 rejections or the combined teaching of Hara and Welker, as it applies here).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735